DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 10/15/2021 (“Oct. Resp.”). In the Oct. Resp., claims 21-40 are pending.
The following is a listing of prior art applied in this Action:
U.S. Pat. Appl. Publ’n No. 2021/0022160, to Li et al. (hereinafter “Li”), which is newly cited and applied.
U.S. Pat. Appl. Publ’n No. 2010/0202339, to Chieng et al. (hereinafter “Chieng”), which is newly cited and applied.
U.S. Pat. Appl. Publ’n No. 2014/0074946, to Dirstine et al. (hereinafter “Dirstine”), which is newly cited and applied.
U.S. Pat. Appl. Publ’n No. 2005/0055447, to Gonno et al. (hereinafter “Gonno”), which is newly cited and applied.
U.S. Pat. Appl. Publ’n No. 2014/0071956, to Park et al. (hereinafter “Park”), which is newly cited and applied.
U.S. Pat. Appl. Publ’n No. 2019/0222520, to Kandasamy et al. (hereinafter “Kandasamy”), which is newly cited and applied.
U.S. Pat. Appl. Publ’n No. 2019/0182863, to Chu et al. (hereinafter “Chu”), which is newly cited and applied.

The following is a status listing of the pending claims in this Action:
35 U.S.C. § 112(b): Claim 35.
35 U.S.C. § 102(a)(2) Over Li: Claims 21 and 31.
35 U.S.C. § 103 Over Li in view of Chieng: Claims 22-24.
35 U.S.C. § 103 Over Li in view of Dirstine: Claim 26.
35 U.S.C. § 103 Over Li in view of Park: Claim 28.
35 U.S.C. § 103 Over Li in view of Gonno: Claim 29.
35 U.S.C. § 103 Over Li in view of Kandasamy in further view of Chu: Claim 35.
Objected to for depending from a rejected base claim: Claims 25, 27, 30, 32-34, 36, 
and 37.
Allowable: Claims 38-40.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 10/15/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Response to Arguments and Amendments
Previously Presented Objection to the Title
The previously objection to the title is withdrawn in light of the amendment to the title submitted in the Oct. Resp.

Previously Presented 35 U.S.C. § 112(a) – Lack of Written Description Claim Rejections
The previously presented section 112(a), lack of written description, claim rejections are withdrawn in light of the claim amendments submitted in the Oct. Resp.

Indication of Allowable Subject Matter
Applicant argues that subject matter indicated as allowable for claim 38 has been amended into remaining independent claims 21 and 31, thus, all claims are now allowable. See Oct. Resp. at 9. This argument is not persuasive, however, because the scope of indicated allowable subject matter in claim 38 includes more features and is narrower than the scopes of claims 21 and 31. As a result, claims 21 and 31 are not allowable, especially in light of the prior art rejections below, which were necessitated by Applicant’s amendments to at least claims 21 and 31.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 35 recites the limitation “the plurality of access points” near the end of the claim. There is insufficient antecedent basis for this limitation in the claim because claim 31, from which claim 35 depends, was amended to remove the proper antecedent basis.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 21 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li.

Regarding claim 21, Li teaches:
A base station (Li, Figs. 1, 12, access network device 102 as embodied in communications apparatus 30 is a base station, ¶¶ 155-156, 425) comprising: 
circuitry configured to establish a plurality of wireless links between the base station and a mobile device (Li, Fig. 1, ¶¶ 155-159, there are wireless links 118, 120, 124, 126 established between the terminals 116, 122 and base station 102, see ¶ 171, via the at least the processor 31, which can be circuitry in the form of computer programmed to carry out the functions, see ¶ 429); and 
one or more transmitters configured to transmit data units over the plurality of wireless links, wherein a first data unit of the data units includes a first portion comprising bits indicative of a release version identifier (Li, ¶¶ 66-67, the redundancy version (RV) ID is indicative of a release version consistent with Applicant’s specification (see Spec. as filed ¶¶ 55, 63, 68), and is part of the first parameter of a first data unit, see also ¶¶ 300-304, 313) and the first data unit of the data units further includes a second portion which is characteristic of features of a release version identified by the release version identifier, wherein the second portion comprises information indicative of a modulation scheme (Li, ¶¶ 66-67, the MCS is associated with the RV ID, see also ¶¶ 300-309, 313), wherein the second portion is appended to the first portion such that the second portion is transmitted subsequent to the first portion (Li, ¶¶ 66-67, the listing of the fields in the first parameter is taken as indicative of the ordering as transmitted such that the RV ID is first, then the MCS).

Regarding claim 31, Li teaches:
A mobile device (Li, Figs. 1, 11, terminal device 116 as shown in more detail as terminal device 10, ¶¶ 157, 419) comprising: 
circuitry configured to establish a plurality of wireless links between the mobile device and a base station (Li, Fig. 1, ¶¶ 155-159, there are wireless links 118, 120, 124, 126 established between the terminals 116, 122 and base station 102, see ¶ 171, via the at least the processor 202, which can be circuitry in the form of computer programmed to carry out the functions, see ¶¶ 394, 424); and 
one or more receivers configured to receive data units, from the base station, over the plurality of wireless links, wherein a first data unit of the data units includes a first portion comprising bits indicative of a release version identifier (Li, ¶¶ 66-67, the redundancy version (RV) ID is indicative of a release version consistent with Applicant’s specification (see Spec. as filed ¶¶ 55, 63, 68), and is part of the first parameter of a first data unit, see also ¶¶ 300-304, 313, and is received by the transceiver 201, ¶ 424) and the first data unit of the data units includes a second portion which is characteristic of features of a release version identified by the release version identifier, wherein the second portion comprises information indicative of a modulation scheme (Li, ¶¶ 66-67, the MCS is associated with the RV ID, see also ¶¶ 300-309, 313), wherein the second portion is received subsequent to the first portion (Li, ¶¶ 66-67, the listing of the fields in the first parameter is taken as indicative of the ordering as transmitted such that the RV ID is first, then the MCS).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chieng, both of which are in the same field of network resource configuration as the claimed invention.

Regarding claim 22, which depends from claim 21, Li does not necessarily teach the additionally recited limitation. Chieng remedies this and teaches “the second portion is indicative of compression information.” Chieng, ¶ 69, where the wireless communication devices “must agree in advance on a compression scheme,” (emphasis added), which strongly suggests that this agreement happened through the exchange of configuration information, such as in Li. It would have been obvious to one of See Chieng, ¶ 68.

Regarding claim 23, which depends from claim 22, Chieng further teaches “the compression information is Lempel, Ziv, Welch (LZW) compression information.” Chieng, ¶ 69. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compress the communicated data, as in Chieng, through negotiation of communication parameters, as in Li, to increase the capacity of transmitted data. See Chieng, ¶ 68.

Regarding claim 24, which depends from claim 21, Li further teaches “memory configured to store” data. Li, Fig. 12, memory 32, ¶ 426. Li also teaches that the particular wireless protocol used may be that for a WLAN (see Li, ¶ 143), and while Li does not describe all the details of the WLAN, it is well-known in the art that the links of various WLAN networks can include “a link of the plurality of wireless links is a 6 gigahertz (6GHz) wireless link” (see Park , ¶ 4, used as reference documentation only).  Li does not necessarily teach the specific type of  teach the additionally recited limitations. However, Chieng remedies this and teaches a memory can “store a plurality of media access control (MAC) addresses associated with the plurality of wireless links.” Chieng, ¶ 54. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine storing and associating MAC addresses of a plurality of devices (i.e., links), as in Chieng, with the system of Li as a way to control access and authorization by the devices. See Chieng, ¶ 54.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Dirstine, both of which are in the same field of network resource configuration as the claimed invention.

Regarding claim 26, which depends from claim 21, Li does not teach the additionally recited limitation. Dirstine remedies this and teaches “the data units are transmitted out of order over the plurality of wireless links.” Dirstine, ¶ 31. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the data units of Li out of order, as in Dirstine, to “maximize the use of available unused data space”. Id.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Park, both of which are in the same field of network resource configuration as the claimed invention.

Regarding claim 28, which depends from claim 21, Li does not teach the additionally recited limitations. Yang remedies this and teaches “the first data unit comprises a signal field (SIG field), wherein the SIG field comprises the first portion and the second portion, wherein the SIG field indicates a length of a variable length field.” Park, ¶¶ 62-63, where various fields and data portions, such as those in LI, can be transmitted in a SIG field, and the length of a field is indicated, thus, indicating it is variable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the SIG fields of Park with the system of Li to communicate various pieces of information and data in a standardized frame structure so that both transmitter and receiver can communicate. See id.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gonno, both of which are in the same field of network resource configuration as the claimed invention.

Regarding claim 29, which depends from claim 21, Li does not necessarily teach the additionally recited limitations. Gonno remedies this and teaches “the release version identifier is a fixed length sequence of bits.” Gonno, ¶ 99. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the release version identifier of Li have a fixed length, as in Gonno, so that the identification information, which is used for specifically identifying objects for a particular need, has a set length known to each device in the communications network. See Gonno, ¶¶ 43, 96.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kandasamy and in further view of Chu, all of which are in the same field of network resource configuration as the claimed invention.

Regarding claim 35, which depends from claim 31, Li does not necessarily teach the additionally recited limitations. Initially, it is noted that Li teaches a terminal device, which inherently have circuitry and logical gates to process the digital data. It is well-known and virtually certain that these gates include a “logical OR,” as further claimed. Even so, Kandasamy remedies this and teaches that a user terminal may comprise “logical OR circuitry”. Kandasamy, ¶ 70. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the terminal of Li has “logical OR circuitry” because all electronic computing devices have such circuitry as it is a foundational building block of digital computing, as is confirmed by Kandasamy, and thus, would allow the terminal to operate as expected. Id.
Neither Li nor Kandasamy teach the additionally recited limitations. Chu remedies this and teaches “at least one data unit of the data units is received in duplicate over the plurality of wireless links, wherein the plurality of access points are co-located.” Chu, ¶ 110, there is at least one data unit 602 duplicated and sent to the terminal, and ¶¶ 92, 94, 95, where an AP may have a plurality of BSSIDs, which is the same as “a plurality of access points … co-located” per the Specification as filed, ¶ 211. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine duplicative data units and a plurality of co-located access points in Chu with the system of Li to transmit necessary information in each channel (i.e., duplicate data units) (Chu, Fig. 6, ¶ 110) and can determine various operating parameters, such as bandwidth of data units (Chu, ¶ 97).

Allowable Subject Matter
Claims 38-40 are allowed over the cited prior art of record. A statement of reasons for the indication of allowable subject matter was included in the non-final Office Action mailed 10/6/2021 starting on page 4 and remains the same.
Claims 25, 27, 30, 32-34, 36, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Since none of the claims is in final form, a statement on the reasons for allowance for any of these claims is not made at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n Nos. 2015/0111583 and 2017/0041825 describe resource configuration in a wireless environment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413